Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 22 June 2021, has been entered and the Remarks therein, filed 22 December 2021, are fully considered here.
It is noted that a reference has been added for evidentiary purposes in the Response to Arguments section. 

Status of Claims
	Claims 1-3, 5, 7, 8, 11-19 and 21-23 are pending.
	Claims 1-3, 5, 7, 8, 11-19 and 21-23 are rejected.
	Claim 1 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of EPO 15186888.2, 09/25/2015, was filed on 21 March 2018.
Applicant has complied with all of the conditions for receiving the benefit of an 
Claims 1-3, 5, 7, 8, 11-19 and 21-23 have the effective filing date of 25 September 2015.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites: “A method for producing 2-0-a-D-glucopyranosyl-L-ascorbic acid, comprising the sequential steps of: a. … b. … c. …”, which should read: “A method for producing 2-0-a-D-glucopyranosyl-L-ascorbic acid, comprising the sequential steps of: a) … b) … c) …” Other language will be considered. 
MPEP 608.01(m) states, in part: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 8, 11-19 and 21-23 are rejected under 35 U.S.C. §103 as being unpatentable over DeWinter et al. (International Patent Application Publication No. WO 2014/060452 A1; Intl. Pub. Date: 24 April 2014)  as evidenced by and in view of Kwon et al. ((2007) Biotechnol Lett. 29: 611-615), Goedl et al. ((2010) Biocatal. Biotransform. 28(1): 10-21) as evidenced by Aquion (pH of Organic Acids. Datasheet [online] 2021-01-17, pp. 1-4), and Sugimoto et al. ((2007) J. Biosci. Bioeng. 104(1): 22-29).
[All references cited in the Non-Final Office Action mailed 22 June 2021.]

DeWinter et al. as evidenced by Kwon et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 5, 7, 8, 11, 12, 13, 14, 15, 16, 17, 19, 21, 22 and 23.
Regarding claims 1, 11 and 13, DeWinter et al. shows a method to produce an alpha-D-glucoside at a specific temperature (i.e., incubation). The method comprises: i) contacting a polypeptide with either sucrose or alpha-D-glucose-1-phosphate (α-Glc-1-P), as donor, and an appropriate acceptor; ii) glycosylating or phosphorylating said acceptor to obtain an alpha-D-glucoside; and iii) purifying said alpha-D-glucoside. The acceptor can be ascorbic acid (pg. 8, lines 20-31 [Claim 1, steps a) and c)- A method for producing 2-O-α-D-glucopyranosyl-L-ascorbic acid, sucrose as glucosyl donor, ascorbic acid as glucosyl acceptor, isolating and/or purifying 2-O-α-D-glucopyranosyl-L-ascorbic acid, comprising the sequential steps of]).
Sucrose phosphorylase (SP) catalyzes the reversible phosphorolysis of sucrose. Because of its broad acceptor specificity, SP can be employed for the transfer of a glucosyl moiety to a variety of monosaccharides, sugar alcohols, and even phenolic compounds. Therefore, SP is a biocatalyst for the production of α-D-glucosides (pg. 1, lines 12-16 [Claim 1, step a)]).

That is, the glycosylating recited in step ii) above is performed by the enzyme sucrose phosphorylase during an incubation step.

Further regarding claims 1, 11 and 13, the described invention relates to the use of sucrose phosphorylase as a thermostable enzyme, such that the enzyme performs oC and 70oC with a half-life of at least 20 hours (pg. 6, lines 9-12 [Claim 1, step b) and Claim 11- the incubation step is performed in a pH range of 4.8 to 5.5, a pH of 5.2] [Claim 13- the incubation step is performed at a temperature of 40 to 50oC]). 
Regarding claims 2 and 19, Table 3 shows the transglucosylation activity of TtSP, a sucrose phosphorylase from Thermoanaerobacterium thermosaccharolyticum DSM 571 (pg. 16, Table 3 thru pg. 17, cont. Table 3; and pg. 14, lines 3-5 [Claim 2- the sucrose phosphorylase is of microbial origin] [Claim 19- the sucrose phosphorylase is of bacterial origin]).
Regarding claims 5, 21 and 23, DeWinter et al. further teaches that sucrose phosphorylase (SP) enzymes have been isolated from sources, such as Leuconostoc mesenteroides and Bifidobacterium adolescentis (pg. 1, lines 29-31). DeWinter et al. shows an experiment in which the influence of temperature upon stability was determined for Thermoanaerobacterium thermosaccharolyticum sucrose phosphorylase (TtSP) as compared to the currently most stable SP enzyme isolated from B. adolescentis (BaSP). The two SP enzymes were found to have a similar thermodynamic stability (pg. 18, lines 5-15 [Claims 5 and 21- the sucrose phosphorylase is obtained from Bifidobacterium adolescentis]). The SP from Streptococcus mutans was stabilized by the introduction of 8 mutations (pg. 2, lines 7-9 [Claim 23- the sucrose phosphorylase is from Streptococcus mutans]).
Regarding claim 7, the amino acid sequence, as depicted by SEQ ID No:1 is the Thermoanaerobacterium thermosaccharolyticum sucrose phosphorylase (TtSP) protein 
Regarding claim 8, in the context of enzyme production and purification, the new SP genes were codon optimized for expression in E. coli and were labeled with N-terminal His6-tags. The His6-tagged proteins were purified by Ni-NTA chromatography (pg. 10, lines 16-30 thru pg. 11, lines 1-6 [Claim 8- the sucrose phosphorylase is used in a form which includes a purified preparation]).
Regarding claim 12, the thermostability of the sucrose phosphorylase enzyme includes stability during phosphorolysis, the enzyme having a half-life of from 20 to 83 or more hours and other specific times in between (pg. 6, lines 9-18 [Claim 12- the incubation step is performed for at least 72h]).
Regarding claims 14 and 17, the Table 3 data show that ascorbic acid was one of the compounds used as the glucosyl acceptor, and that either sucrose or α-Glc-1-P was used as the glucosyl donor. The glucosyl acceptor was present in the reaction mixture at a concentration of 200mM, and the glucosyl donor was present at a concentration of 100mM (pg. 17, cont. Table 3 and legend [Claim 14- the glucosyl acceptor is used in 0.3 to 3 fold molar excess to the glucosyl donor] [Claim 17- the sucrose phosphorylase and sucrose are added to the incubation mixture simultaneously]).


DeWinter et al. does not specifically show that the alpha-D-glucoside that results from the interaction of sucrose, ascorbic acid, and sucrose phosphorylase in a reaction mixture is 2-O-α-D-glucopyranosyl-L-ascorbic acid, as recited in the preamble of claim 1 and step c. of claim 1.

Kwon et al. teaches that a transglycosylation reaction which includes sucrose phosphorylase, as the glucosyl donor sucrose, and the glucosyl acceptor L-ascorbic acid, as shown by DeWinter et al., produces 2-O-α-D-glucopyranosyl-L-ascorbic acid, by way of addressing the limitations of claim 1.
Kwon et al. shows a process in which a recombinant sucrose phosphorylase catalyzes a transglycosylation reaction from sucrose to L-ascorbic acid. The major product detected by HPLC was confirmed to be 2-O-α-D-glucopyranosyl-L-ascorbic acid 
That is, Kwon et al. shows that the production of 2-O-α-D-glucopyranosyl-L-ascorbic acid is a compound that is naturally produced as the result of practicing the method, as shown by DeWinter et al., when the glucosyl donor is sucrose and the glucosyl acceptor is ascorbic acid.

DeWinter et al. as evidenced by Kwon et al. does not show: 1) the pH of the incubation mixture is maintained in a pH range from 4.8 to 5.5 during incubation, including pH5.2 [Claims 1 and 11]; 2) the sucrose phosphorylase is homodimeric [Claim 3]; 3) the step of adding an additional glucosyl donor and/or additional sucrose phosphorylase to the incubation mixture [Claim 18]; and 4) the sucrose phosphorylase is from Bifidobacterium longum [Claim 22].

	Kwon et al. addresses some of the limitations of claim 1, and the limitations of claim 22.
	Regarding claims 1 and 22, Kwon et al. shows that a transglycosylation reaction incorporating sucrose, L-ascorbic acid (AA), and a recombinant sucrose phosphorylase from Bifidobacterium longum was used to produce 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G) (pg. 611, column 1, Abstract [Claim 1- sucrose phosphorylase, ascorbic acid, sucrose] [Claim 22- the sucrose phosphorylase is from Bifidobacterium longum]). 



Goedl et al. addresses the limitations of claim 3, and Goedl et al. as evidenced by Aquion provides information that would motivate one of ordinary skill in the art to produce 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G) via the incubation of sucrose phosphorylase, ascorbic acid and sucrose in a reaction mixture at a pH of 4.8 to 5.5, by way of addressing the limitations of claims 1 and 11.
Goedl et al. teaches that the enzyme sucrose phosphorylase has been characterized from different bacterial species, including Bifidobacterium adolescentis, and Leuconostoc mesenteroides (pg. 10, column 1, para. 1 thru 2 [nexus to DeWinter et al.] [sucrose phosphorylase from B. adolescentis, L. mesenteroides]).
Regarding claims 1 and 11, Goedl et al. shows the pH profiles of the activity of sucrose phosphorylase catalyzing the glucosyl transfer from sucrose to phosphate, hydroquinone and acetic acid. The optimum pH of 6.5 seen for enzymatic glucosylation of phosphate and hydroquinone was shifted to pH 5.0 when acetic acid was used as the glucosyl acceptor (pg. 17, column 2, para. 1 and pg. 8, column 1, Fig. 2). Figure 2 shows a pH optimum of 5.0 with similarly high enzyme activity within a pH range of 4.8 to 5.5 [Claim 1- the pH of the incubation mixture is maintained in a pH range from 4.8 to 5.5 during incubation] [Claim 11- the incubation step is performed at a pH of 5.2].

That is, Goedl et al. shows that when the glucosyl acceptor is an acidic compound, such as acetic acid, the pH optimum is shifted to a lower value, e.g., pH5.0.
B. adolescentis is dimeric with regard to its functional oligomeric state (pg. 11, Table I). A crystal structure for the homodimeric sucrose phosphorylase from B. adolescentis has been determined (pg. 11, column 1, lines 7-9 [Claim 3- the sucrose phosphorylase is homodimeric]).

Goedl et al. does not show that the pH of ascorbic acid, shown by DeWinter et al. and Kwon et al., and the pH of acetic acid, shown by Goedl et al., have similarly low pHs.
Aquion teaches that acetic acid and ascorbic acid have similarly low pHs, in the range of 2.53 to 3.91, depending on the molarity of the acid solution (pg. 1, entry# 4 and pg. 2, entry# 2).

	Sugimoto et al. also provides information that would motivate one of ordinary skill in the art to produce 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G) via the incubation of sucrose phosphorylase, ascorbic acid and sucrose in a reaction mixture at a pH of 4.8 to 5.5, by way of addressing the limitations of claims 1 and 11.
	Sugimoto et al. shows that the sucrose phosphorylase (SPase) from Streptococcus mutans showed marked transglucosylating activity, particularly under acidic conditions (pg. 22, Abstract [nexus to DeWinter et al.] [sucrose phosphorylase from S. mutans, transglucosylation reaction using sucrose]). The products resulting from O-benzoyl-α-D-glucopyranose, 2-O-benzoyl-α-D-glucopyranose, and 2-O-benzoyl-β-D-glucopyranose (pg. 22, Abstract).
Regarding claims 1 and 11, sucrose phosphorylase from S. mutans was incubated with sucrose and benzoic acid at pH4.2 for 16h. The effect of pH on the efficiency of glucosylation by sucrose phosphorylase was investigated. Table 1 shows the conversion or transfer ratio (%) as a function of pH and microbe, and the data show that the conversion ratio was highest at low pH, e.g., 55.0% at pH 3.9 for S. mutans SPase, and 10.0% at pH5.1 for Leuconostoc mesenteroides SPase, which were the highest percentages of any of the other pH values tested (pg. 24, column 1, para. 1 thru column 2, lines 1-10 and Table 1 [Claim 1- the pH of the incubation mixture is maintained in a pH range from 4.8 to 5.5 during incubation] [Claim 11- the incubation step is performed at a pH of 5.2]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for producing 2-O-α-D-glucopyranosyl-L-ascorbic acid, comprising the enzyme sucrose phosphorylase, and the glucosyl acceptor ascorbic acid, as shown by DeWinter et al., by using sucrose as glucosyl donor [Claim 1], as shown by DeWinter et al., and by using sucrose phosphorylase enzyme from Bifidobacterium longum [Claim 22], as shown by Kwon et al., with a reasonable expectation of success, because Kwon et al. shows a method for producing 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G) by using sucrose as glucosyl donor, ascorbic acid as glucosyl acceptor, and sucrose phosphorylase from Bifidobacterium longum (MPEP 2143 (I)(A)). 

On the other hand, DeWinter et al. does teach that the pH of the transglucosylation reaction can range from 5.0 and 7.5 (pg. 6, lines 9-12). Figure 1 shows that, although the pH optimum of the transglucosylation reaction incorporating  sucrose and the SPase from T. thermosaccharolyticum is 6.5, the reaction produces product at pH5.0, and at a wide variable range at pH5.5 (pg. 15, lines 14-17 and Fig. 1) (MPEP 2143 (I)(A)).
In addition, Sugimoto et al. shows that the production of 1-O-benzoyl-α-D-glucopyranose is optimally performed at a pH of 3.9 and 5.1 when sucrose phosphorylase in incubated with sucrose and benzoic acid, as the glucosyl acceptor, in a reaction mixture. That is, the product is optimally produced at a low pH when the 
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of compound production via enzymatic reactions would use routine optimization to determine the optimal reaction conditions for enzyme activity within the context of the particular reaction reagents used in order to maximize the amount of compound produced (MPEP 2144 (I)). Goedl et al. and Sugimoto et al. show that the optimum pH for a transglucosylation reaction involving sucrose phosphorylase is low (acidic) when the pH of the glucosyl acceptor is similarly low (acidic).
It would have been further obvious to have used sucrose phosphorylase in homodimeric form [Claim 3], as shown by Goedl et al., with a reasonable expectation of success, because Goedl et al. teaches that sucrose phosphorylase can be isolated from B. adolescentis as a homodimer.
One of ordinary skill in the art would have been motivated to have made that modification, because Goedl et al. shows that several researchers have successfully used the homodimer form of the enzyme in a transglucosylation reaction (pg. 11, 
It would have been further obvious to have incorporated a step of adding an additional glucosyl donor and/or additional sucrose phosphorylase to the incubation mixture [Claim 18], because it is well known that continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)). In addition, ‘adding more of same’ is claim language that demonstrates a prima facie case of obviousness unless a new and unexpected result is produced (MPEP 2144.04 (IV)(A)).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, pp. 2-6, filed 22 December 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 3, para. 3-4) that De Winter discloses a method producing an alpha-D-glucoside using TtSP, wherein the method is carried out at a temperature between 30 and 70°C and at a pH between 6 to 9. According to the results of Table 3 (with a-D-glucose-1-phosphate as donor), only D-fructose and D-frucose-6-
However, in response to Applicant, Figure 1 in DeWinter et al. also shows that phosphorolysis activity also declines above pH6. Figure 1 also shows that product can be produced in the pH range of 4.8 to 5.5 using sucrose as the glucosyl donor and ascorbic acid as the glucosyl acceptor (per instant claim 1), albeit to a lesser extent within that pH range. It is well known that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 (II)). That is, DeWinter et al. shows that 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G) can be produced in a reaction comprising a sucrose phosphorylase, sucrose and ascorbic acid within the instantly claimed pH range. Therefore, barring a showing of unexpected or surprising results by Applicant, it would have been obvious to one of ordinary skill in the art to have produced AA-2G in a reaction comprising a sucrose phosphorylase, sucrose and ascorbic acid within the pH range of 4.8 and 5.5.
essentially lacking at pH7.5, it appears as though AA-2G was still produced at pH7.5. Therefore, it does not appear as though running the enzymatic reaction at pH5.2 gives an all-or-none result with regard to AA-2G production nor does it appear to generate an optimal amount of AA-2G.

2. Applicant remarks (pg. 3, last para. thru pg. 4, lines 1-2) that Kwon discloses a transglucosylation activity with sucrose and ascorbic acid as reactants for a recombinant sucrose phosphorylase from a B. longum SP. The activity was demonstrated only at pH 7.5. Kwon provides no objective evidence that the SPase activity would be present at an acidic pH.
In response to Applicant, the evidentiary reference of Kwon et al. was cited to show that the enzymatic reaction, shown by DeWinter et al., incorporating ascorbic acid as a glucosyl donor, produces 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G). DeWinter et al. has shown that SPase (sucrose phosphorylase) activity would be 

3. Applicant remarks (pg. 4, last para. thru pg. 5, para. 2-3) that Applicant does not agree with the Examiner's conclusions with regard to the references of Goedl et al. as evidenced by Aquion. The Examiner asserts it would be obvious to the ordinarily skilled artisan to optimize the SP catalyzed reaction of sucrose and ascorbic acid in an acidic pH range because ascorbic acid and acetic acid have similar low pH ranges. While acetic acid and benzoic acid may have the similar low pH ranges as ascorbic acid, it would be evident to the ordinarily skilled artisan that these compounds are different types of compounds and not interchangeable. Ascorbic acid is not a simple carboxylic acid, like acetic acid, nor is phenolic acid, like benzoic acid. The IUPAC name of ascorbic acid is (5S)-5-[(1R)-l,2-Dihydroxyethyl]-3,4-dihydroxy-2(5H)-furanone. Moreover, in Scheme 4 on page 16, Goedl depicts structures of glucosyl acceptors containing hydroxy groups, which includes hydroxyfuranones HDMF, 2-EHMF, and 5-EHMF. Data for these compounds as acceptors in an SP reaction with sucrose as donor is provided in Table III, page 17. These data show the optimized reaction conditions for HDMF and EHMF was at pH 7.2. These data clearly contradict the Examiner's assertion that low pH range of an acceptor predicts low pH as an optimal reaction range.
However, in response to Applicant, the Examiner has not made that assertion. The Examiner had stated that it would have been obvious to one of ordinary skill in the art to have optimized the SP catalyzed reaction of sucrose and ascorbic acid in an acidic pH range, because ascorbic acid and acetic acid have "similar low pH ranges." This is in view of Goedl et al. showing that at pH5.0 phosphorolysis of sucrose was 
Further, in response to Applicant, on the other hand, optimization of enzymatic assays depends on the consideration of many factors. Onyeogaziri et al. ((2019)  SLAS Disc. 24(5): 587-596 (provided here)) teaches that these many factors include the choice of buffer and its composition, the type of enzyme and its concentration, as well as the type of substrate and concentrations, the reaction conditions, and the appropriate assay technology (pg. 587, Abstract). During the optimization of an enzyme assay, the effects of the following factors are normally examined, including buffer composition, pH, and temperature (pg. 587, column 2, lines 1-8). That is, one of ordinary skill in the art would expect that the (product) outcome of any particular enzymatic process could be optimized within the particular parameters of the reagents used in said process, in view of Onyeogaziri et al. One of ordinary skill in the art would expect to be able to “optimize” or enhance the production of AA-2G at pH4.8-5.5 using the instantly-claimed method simply by experimentally varying the amount of sucrose, ascorbic acid and/or sucrose phosphorylase in the method. That is, for example, one of ordinary skill in the art would expect that by adding more enzyme to the reaction, the amount of product could be increased within the context of the given reaction parameters.


However, in response to Applicant, the instantly-claimed method does not incorporate a furanone. Therefore, this argument is not persuasive. Applicant does not argue against the secondary reference of Sugimoto et al. specifically. Sugimoto et al. was cited to show, in a similar manner to Goedl et al., that acidic glucosyl acceptors are used most suitably in phosphorylation/transfer reactions conducted at a low pH. For example, Sugimoto et al. shows that the transfer reaction (i.e., the phosphorylation  reaction) using a Streptococcus mutans sucrose phosphorylase (SPase) enzyme and benzoic acid as the acceptor molecule exhibited the highest transfer ratio (as a percent) at pH3.9 and pH5.1 vs pH5.9 and pH7.1. Using a Leuconostoc mesenteroides SPase, the transfer reaction exhibited the highest transfer ratio (as a percent) at pH5.1 vs. pH6.1 and pH7.1 (pg. 24, column 2, Table 1). Therefore, again, it would have been obvious (and one of ordinary skill in the art would have been motivated), in view of Goedl et al. and Sugimoto et al., to have optimized a generic method for producing 2-O-α-D-glucopyranosyl-L-ascorbic acid (AA-2G), as instantly claimed, by adjusting the amounts of the reactants (i.e., the sucrose, SPase, and ascorbic acid) and the enzymatic reaction conditions (ala Onyeogaziri et al.) so that optimal AA-2G would be produced at pH4.8-5.5.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651       

/OLIVIA M. WISE/           Primary Examiner, Art Unit 1631